EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jason P. Muth (Reg. No. 75,591) on 11 March 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A system for repairing a crack in a concrete installation, the system comprising: 
a stitch including a first end segment, a center portion configured to span across the crack, and a second end segment; and
an anchor plate coupled to the stitch, the anchor plate including 
an anchor bore configured to receive a concrete anchor, 
a first bore extending parallel to the anchor bore, 
a second bore extending transverse to the anchor bore, and 
a groove located in a bottom side of the anchor plate and extending transverse to the first bore and the second bore,
wherein the first bore intersects the groove, and 


3. (canceled). 

4. (currently amended) The system of claim [[3]] 1, wherein the first end segment and the second end segment are angled relative to the center portion. 

6. (currently amended) The system of claim [[3]] 1, wherein the stitch includes a tensioning assembly operable to vary a distance between the first end segment and the second end segment while the stitch is coupled to the anchor plate.

8. (currently amended) The system of claim 1, wherein the anchor plate includes: 
a top side, 
[[a]] the bottom side opposite the top side, 
a first lateral side extending between the top side and the bottom side, 
a second lateral side extending between the top side and the bottom side, 
a third lateral side extending between the top side and the bottom side opposite the first lateral side, and 
a fourth lateral side extending between the top side and the bottom side opposite the second lateral side.

11. (canceled).

15. (canceled). 

17. (currently amended) A method of repairing a crack in a concrete installation, the method comprising: 
providing the system of claim 1;
forming a first recess in the concrete installation on a first side of the crack;
forming a second recess in the concrete installation on a second side of the crack opposite the first side; 
forming a channel in the concrete installation between the first and second recesses; 
applying an epoxy into the first recess, the second recess, and the channel; and 
positioning [[a]] the stitch in the channel such that [[a]] the center portion of the stitch spans across the crack from the first side to the second side;
coupling the stitch to the anchor plate; 
inserting the anchor into the concrete installation through the anchor bore in the anchor plate; and 
tightening the anchor into the concrete installation



18. (currently amended) The method of claim 17, 



wherein positioning the stitch in the channel includes positioning the first end segment of the stitch in the first recess and positioning the second end segment of the stitch in the second recess, and
wherein the first end segment and the second end segment are angled relative to the center portion.

19. (currently amended) The method of claim 18, wherein coupling the stitch to the anchor plate includes inserting one of the first end segment or the second end segment of the stitch through [[a]] one of the first bore or the second bore in the anchor plate.

20. (currently amended) The system of claim 1, wherein the stitch is made of cold-rolled steel having a tensile strength of about 90,000 psi to about 115,000 psi.

21. (new) The method of claim 17, wherein the stitch is made of cold-rolled steel having a tensile strength of about 90,000 psi to about 115,000 psi.

22. (new) A system for repairing a crack in a concrete installation, the system comprising: 
a stitch including a first end segment, a center portion configured to span across the crack, a second end segment, and a tensioning assembly configured to vary a distance between the first end segment and the second end segment; and
an anchor plate coupled to the stitch, the anchor plate including 
an anchor bore configured to receive a concrete anchor, 
a first bore extending parallel to the anchor bore, 
a second bore extending transverse to the anchor bore, and 

wherein the first bore intersects the groove, and 
wherein the second bore intersects the anchor bore. 

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a crack repair system having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration having the capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 20 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635